Citation Nr: 1502866	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-28 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disorder.

2.  Entitlement to service connection for hepatitis. 

3.  Entitlement to service connection for spinal meningitis manifested by cervical spine or neck and right shoulder pain.

4.  Entitlement to service connection for neck disorder. 

5.  Entitlement to service connection for right shoulder disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2011 rating decision in which the RO denied service connection for a bilateral ankle disorder, hepatitis, spinal meningitis, neck disorder, and right shoulder disorder.  In June 2011, the Veteran filed a notice of disagreement (NOD) with the denial of service connection for all claims.  A statement of the case (SOC) was issued in October 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) the same month.

In March 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge;  a transcript of that hearing is of record.  On the record during the hearing and in writing the same day, the Veteran withdrew separate claims for service connection for neck and right shoulder disorders,  indicating  that they should be considered manifestations of spinal meningitis.  As such, the Board is formally dismissing these two claims, and has recharacterized the claim for service connection for spinal meningitis accordingly.  

In January 2015, the undersigned Veterans Law Judge granted the Veteran's motion for advancement on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).  
In addition to the paper claims file, the Veteran has paperless, electronic files in  the Veterans Benefits Management System (VBMS) and Virtual VA.  These files contain evidence that is either duplicative of the evidence in the paper file or is irrelevant to the issues on appeal.  
  
The Board's disposition of the neck and right shoulder claims is set forth below.  The claims for service connection for bilateral ankle disorder, hepatitis, and spinal meningitis are addressed in the Remand following the Order;  these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required. 


FINDING OF FACT

During a March 14, 2013 Board hearing and in writing, prior to the promulgation of a decision in the appeal, the Veteran withdrew separate claims for service connection for neck and right shoulder disorders.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the matters of service connection for neck and right shoulder disorders  are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  

In the present case, the appellant, has withdrawn from  appeal the claims for service connection for neck and right shoulder disorders, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal of denial of  service connection for neck disorder is dismissed. 

The appeal of denial of  service connection for right shoulder disorder is dismissed. 


REMAND

The Board's review of the claims file reveals that additional RO action on the remaining claims on appeal is warranted. 

The Veteran served as a U.S. Army clerk with no overseas service.  Although he served in units subordinate to an airborne division, there are no notations of parachute training or qualification in the Report of Discharge and Transfer (DD-214).  

He contended in a June 2010 statement, a January 2013 brief, and during the March 2013 Board hearing that he incurred a hepatitis infection prior to service that recurred and was aggravated as meningococcal meningitis during active service.  He contended that the infection manifested during active service as headaches, skin rash, fever, fatigue, photosensitivity, and gastrointestinal, respiratory, kidney, and urinary abnormalities and that he was treated for spinal meningitis at Fort Ord, California in 1969.  He contended that the diseases are currently manifested by neck and right shoulder pain and stiffness.  He further contended that he injured both ankles during parachute jump training. 

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

Selective Service medical history documents dated in September 1965 were obtained and show that the Veteran experienced a hepatitis infection in February 1964 without recurrence of jaundice.  In a May 1968 induction physical examination, the Veteran reported and the examining physician noted that the Veteran had a hepatitis infection in 1965 but was "OK now."  The Veteran was accepted for active duty service.  

Service treatment records document  that the Veteran received treatment as follows.  During basic training in November 1968, the Veteran was treated for a mild sprain of the left ankle when someone fell on him.  In October and November 1968, the Veteran received treatment for chronic constipation.  In April 1969, the Veteran was hospitalized for four days at Fort Ord and diagnosed with streptococcic tonsillitis and an upper respiratory infection.  In October 1969, the Veteran was hospitalized for three days at Fort Bragg and diagnosed with another upper respiratory infection.  In December 1969, the Veteran was treated for a non-allergenic rash on the chest and abdomen, diagnosed as possible pityriasis.  In March 1970, the Veteran sought treatment for headache, fever and sore throat.  The examiner noted in a medical history that the Veteran was treated for meningococcal meningitis in February 1969 and hepatitis in 1964.  Several tests were negative, and the Veteran was diagnosed with acne on the back and tension headaches.  The Veteran was treated for tonsillitis in May 1970, headaches in June 1970, bronchitis and stomach pain in July 1970, and whole body aches in August 1970.  A clinician again noted that the Veteran had a history of treatment for meningitis in February 1969.  

However, there is no record of diagnosis and treatment during active service for hepatitis or meningitis in the service record file or mention of any chronic disease in the report of  a September 1970 discharge physical examination.  

Post-service VA and private outpatient treatment records are silent for any diagnosis of recurrent hepatitis or meningitis.  However, VA and private clinicians noted persistent neck and shoulder stiffness, pain, and limitation of motion.  

Records of examination by the Social Security Administration (SSA) show that the Veteran was diagnosed with residuals of a myocardial infarction, ischemic heart disease, and chronic obstructive pulmonary disease and was awarded disability benefits for these disorders.  However, these records also show that blood tests in March 2004 and March 2010 were negative for any hepatitis antibodies.  In 2004, a physician attributed shoulder and arm pain to a reaction from a gastrointestinal medication, and in 2010, he attributed the elevated enzymes to a non-hepatitis virus prevalent in the community at the time.  In a September 2010 examination, a physician noted no current residuals of meningitis.  In an October 2010 questionnaire, the Veteran reported that he experienced chronic fatigue and exhaustion because of hepatitis but also reported that a physician told him the shoulder and neck pain was caused by a compressed nerve.    

Post-service VA outpatient treatment records contain notations by clinicians of the Veteran's reports of ankle stress fractures during training at Fort Bragg and treatment for meningitis during active service with on-going symptoms of bilateral ankle edema.  In March 2011, a VA physician examined the Veteran's ankles, noting the chronic pain and swelling, but imaging studies did not show residuals of fractures or indications of arthritis.  The physician concluded only that the current swelling and pain was not caused by the single left ankle sprain in basic training.  The same month, a private physician noted that bilateral ankle stress fractures "may be" the cause for the Veteran's ankle edema.   

The Veteran has submitted the results of internet research and medical treatise excerpts that describe symptom presentations often observed in patients with active hepatitis and meningitis infections.  

Here, there is some credible lay and medical evidence of neck and shoulder discomfort and ankle edema; evidence of a pre-service hepatitis infection; historical notations of a diagnosis of meningitis; inpatient and outpatient treatment for a variety of symptoms during service; and lay suggestions that the current symptoms may have been indications of the onset or aggravation of the diseases in service and or are associated with current diseases or residuals of the diseases.  Therefore, the low threshold for a VA examination and opinion has been met with respect to each remaining claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).
.  

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim(s)..   See 38 C.F.R. § 3.655 (a) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  

Prior to arranging for the Veteran to undergo examinations, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

The Veteran reported that he injured his ankles during parachute jump training but attendance at the relevant training, qualification for this activity, and treatment for bilateral ankle stress fractures are not indicated in the current record.  Therefore, the AOJ must request a complete service personnel record to include verification of parachute training.  The Veteran also reported receiving hospital treatment for meningococcal meningitis for three weeks at Fort Ord in February 1969.  In January 2012, the RO sent an electronic request to the National Personnel Records Center (NPRC) for a search of Fort Ord hospital records for treatment for this disease using the incorrect dates of January to October 1970.  An additional request for a search of hospital records in February 1969 is necessary.   

As for VA medical records, the paper and electronic files currently include records of VA outpatient treatment dated up to October 2014.  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, the AOJ should obtain all of the Veteran's outstanding VA mental health records dated since October 2014.   

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).   In its letter, AOJ should specifically request that the Veteran furnish, or furnish appropriate, current authorization to obtain, all outstanding, pertinent private (non-VA) medical records.   

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  

Accordingly, these  matters are hereby REMANDED for the following action:

1.  Request from the appropriate agency, all service personnel records for the Veteran.  Associate all records received with the paper or electronic claims file.  

2.  Request from the appropriate agency records of the Veteran's contended inpatient care at the Fort Ord hospital in February 1969.  Associate all records and/or responses received with the claims file.  

3.  Obtain all outstanding pertinent records of VA evaluation and/or treatment of the Veteran, dated since October 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) (2014) as regards requesting records from Federal facilities.  Associate all records and/or responses received with the claims file.

4.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the service connection claims remaining on appeal.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

5.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination for infectious diseases, including hepatitis and meningococcal meningitis, by an appropriate physician. 

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include laboratory or imaging testing, if warranted) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.   

The examiner should clearly identify any current hepatitis, meningitis, or other infectious disease or  residuals (to include claimed neck and should stiffness and pain, if appropriate).  This should  include any such validly diagnosed disorder at any point pertinent to the claim for service  connection on s appeal (even if currently resolved).

Then, with respect to each such diagnosed disability, the examiner should provide a medical opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its onset during service or is otherwise medically-related to service.

In providing the requested opinion, the examiner should specifically address whether the Veteran's pre-service episode of hepatitis in February 1964 recurred or was aggravated during active service, to include as indicated by any confirmed diagnosis and treatment for meningococcal meningitis or by the records of treatment for multiple physical symptoms (to include consideration of whether the Veteran's current symptoms of neck and shoulder stiffness and pain are manifestations of any current infectious disease or its residuals).  

The examiner must consider and discuss all pertinent evidence, to include  the Veteran's lay assertions and the  results internet research  and medical treatise excerpts he has submitted.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

7.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of both ankles by an appropriate physician. 

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include imaging studies, if warranted) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should clearly identify all current ankle disability(ies).  This should include any such validly diagnosed disability at any point pertinent to the claim for service connection on appeal (even if currently resolved).

Then, with respect to each such diagnosed disability, the examiner should provide a medical opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its onset during service or is otherwise medically-related to service-to include left ankle strain in basic training in 1968 or during verified parachute jump training later in service.  
 
In providing the requested opinion, the examiner must consider and discuss all pertinent evidence, to include  the Veteran's lay assertions and the results of internet research and medical treatise excerpts that he has submitted.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

8.  To help avoid future remand, ensure that all requested actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  After accomplishing all requested action, as well as any additional notification and/or development action deemed warranted by the VCAA (to, adjudicate the claims remaining on appeal in light of all pertinent evidence (to include all evidence added to the record since the last adjudication), and legal authority.  

10.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


